DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application 15817930 filed on 11/20/17 (now US Patent No. 10764270).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract exceeds the maximum 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims --1, 8, and 16 are objected to because of the following informalities:  
“the computing device” in line 2 of claim 1 lacks antecedent basis and should read “a computing device”.
“a computing device” in line 3 of claim 1 should read “the computing device”.
“a threshold computing devices” in line 12 of claim 1 should read “a threshold number of computing devices”.  Similar issue also exists in claims 8 and 16.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 14, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 15-16 of U.S. Patent No. 10764270 in view of Agrawal (US 20180302222) in view of Arora (US 20190130387).
Claims 7-8 and 15-16 of U.S. Patent No. 10764270 disclose the limitations recited in claims 1, 7-8, 14, 16, and 20 of the instant application except for the limitations of storing the activity token “based on a determination that the number of computing devices is above a threshold computing devices” and “transmitting, by the computing device and to the plurality of other computing devices, an indication of the storing the activity token” recited in independent claims 1, 8, and 16.
Agrawal discloses based on a determination that the number of computing devices is above a threshold computing devices, storing the activity token for the user in an activity chain (e.g. ¶58, 62, 72: based on the determination that the number of nodes is above a threshold number of nodes according to the consensus protocol, adding the updated IoT token in the blockchain 202).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Agrawal into the method and device of the patent for the purpose of allowing only token that has been validated through a consensus protocol to be added to the blockchain thereby increasing the security of the system.
Arora discloses transmitting, to the plurality of other computing devices, an indication of the storing the activity token. (e.g. ¶30: transmitting to computing device 114 and computing device 118a notification indicating that the new data value comprising the gift card number was added to the blockchain)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Arora into the invention of method and device of the patent as modified by Agrawal for the purpose of notifying the devices that the token was successfully recorded in the blockchain (Arora, ¶30).

Instant application 15817930
Patent No. 10764270
1
7
7
8
8
15
14
16
16
15
20
16


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20180302222) in view of Costa (US 20170177855) and further in view of Arora (US 20190130387).

Claims 1 and 16, these claims are rejected for similar reasons as in claim 8. 

Claim 2, this claim is rejected for similar reasons as in claim 9. 

Claims 3 and 17, these claims are rejected for similar reasons as in claim 10. 

Claims 7 and 20, these claims are rejected for similar reasons as in claim 14.

Claim 8, Agrawal discloses A computing device comprising: a processor; and memory storing computer-executable instructions that, when executed by the processor, cause the computing device to: 
receive a request to perform an activity; (e.g. ¶62: receiving a request for a transaction from an electronic device)
generate an activity token for the user; (e.g. ¶62-63, 65, 72: generating an updated IoT token)
transmit, to a plurality of other computing devices, the activity token for the user; (e.g. ¶62, 72: transmitting the updated IoT token to all the nodes in the IoT network according to the consensus protocol)
determine a number of computing devices, of the plurality of other computing devices that verified the activity token; (e.g. ¶62, 72: determining a number of nodes of all the nodes in the IoT network that verified the updated IoT token according to the consensus protocol)
based on a determination that the number of computing devices is above a threshold computing devices, store the activity token for the user in an activity chain, wherein the activity token for the user indicates a prior activity token stored in the activity chain; and (e.g. ¶58, 62, 72: based on the determination that the number of nodes is above a threshold number of nodes according to the consensus protocol, adding the updated IoT token in the blockchain 202)
Agrawal does not appear to explicitly disclose but Costa discloses 
receive identity data associated with a user; (e.g. ¶85: receiving identity data)
generate, based on the identity data associated with the user, an identity token for the user; (e.g. ¶87: generating transaction storing an identifier including a cryptographically encoded version of the received identity data)
verify the identity token; (e.g. ¶88, 57: verifying the transaction based on a consensus algorithm)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Costa into the invention of Agrawal for the purpose of securely incorporating the transaction comprising the identifier into the blockchain (Costa, ¶88).
Agrawal-Costa does not appear to explicitly disclose but Arora discloses transmit, to the plurality of other computing devices, an indication of the storing the activity token. (e.g. ¶30: transmitting to computing device 114 and computing device 118a notification indicating that the new data value comprising the gift card number was added to the blockchain)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Arora into the invention of Agrawal-Costa for the purpose of notifying the devices that the token was successfully recorded in the blockchain (Arora, ¶30).

Claim 9, Agrawal-Costa-Arora discloses The computing device of claim 8, wherein the memory stores computer-executable instructions that, when executed by the processor, causes the computing device to determine previous activities performed by the user; and determine a level of activity for the user based on the previous activities. (Agrawal, e.g. ¶58, 62)

Claim 10, Agrawal-Costa-Arora discloses The computing device of claim 9, wherein the activity token is generated based on a determination that the activity meets the level of activity.  (Agrawal, e.g. ¶58, 62)

Claim 14, Agrawal-Costa-Arora discloses The computing device of claim 8, wherein the computing device and the plurality of other computing devices form a network of trusted computing devices. (Agrawal, e.g. ¶58, 62-63)

Claim 15, Agrawal-Costa-Arora discloses The computing device of claim 9, wherein the computing device and the plurality of other computing devices form a network of trusted computing devices.  (Agrawal, e.g. ¶58, 62-63)

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20180302222) in view of Costa (US 20170177855) in view of Arora (US 20190130387) and further in view of Hadar (US 9577894).

Claims 4 and 18, these claims are rejected for similar reasons as in claim 11. 

Claim 11, Agrawal-Costa-Arora discloses The computing device of claim 8, (see above) and does not appear to explicitly disclose but Hadar discloses wherein the activity token is generated by cryptographically combining previous activity data associated with the user. (e.g. col. 23, ll. 2-18, 30-32, 45-53)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hadar into the invention of Agrawal-Costa-Arora for the purpose of utilizing less storage space and processing power (Hadar, col. 23, ll. 18-20)

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20180302222) in view of Costa (US 20170177855) in view of Arora (US 20190130387) and further in view of  Wheeler (US 20050137889).

Claims 5 and 19, these claims are rejected for similar reasons as in claim 12.

Claim 12, Agrawal-Costa-Arora discloses The computing device of claim 8, (see above) and does not appear to explicitly disclose but Wheeler discloses wherein the memory stores computer-executable instructions that, when executed by the processor, causes the computing device to: encrypt the activity token.  (e.g. ¶14-15)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wheeler into the invention of Agrawal-Costa-Arora for the purpose of protecting the token from modification, duplication, and other unauthorized access (Wheeler, ¶15).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20180302222) in view of Costa (US 20170177855) in view of Arora (US 20190130387) in view of  Wheeler (US 20050137889) and further Inoue (US 20190268466).

Claim 6, this claim is rejected for similar reasons as in claim 13. 

Claim 13, Agrawal-Costa-Arora-Wheeler discloses The computing device of claim 12, wherein the memory stores computer-executable instructions that, when executed by the processor, causes the computing device (see above) and does not appear to explicitly disclose but Inoue discloses transmit, to the plurality of other computing devices, a corresponding public key. (e.g. ¶76-77)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Inoue into the invention of Agrawal-Costa-Arora-Wheeler for the purpose of registering the public key in the blockchain (Inoue, ¶77).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Castinado (US 20170243213) discloses the authentication credentials associated with the user may be received from various sources to be added to the block chain and validated prior to being stored on the block chain.

Velissarios (US 20180219671) discloses after consensus has been reached and the transaction is included in the blockchain, there is a polling mechanism which consistently checks for new blocks that have been added to the data structure. If a new transaction has been added to the ledger, a message is sent to the respective parties informing them of their account changes. In one implementation, Google Cloud Messaging (GCM) performs the notification to the smartphones 102 and 104. (Logic Point 7 in FIG. 1.)

Shah (US 20160087957) discloses after one or more authentication factors are authenticated, the master IdP 106 creates an assertion and a collection of individual assertions that are bound together. The assertions that are bound together may include an indication of how the individual assertions are bound with each other…the assertion token chain, which may already contain the local authentication assertions, is amended by adding assertions corresponding to the one or more network authentication factors that were executed.

Zavesky (US 20180288041) discloses seamless authentication device 104 may transmit an authentication token 108 to one or more content providing devices 110, profile generation device 116, and/or any other suitable component of system 100. In some embodiments, authentication tokens 108 are encoded or encrypted to obfuscate and mask information being communicated across a network. Masking the information being communicated protects users and their information in the event of unauthorized access to the network and/or data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436